DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitations "the one or more pumps" and “the pressure value” in claim 26.  There is insufficient antecedent basis for this limitation in the claim. Amending claim 34 to depend on claim 33 would overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20, 24-26 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa (US 20150267693 A1).
Regarding claim 16, Oikawa teaches a system comprising:
A cooler (cryopump 10) coupled with a chamber (housing 38); and a controller (control unit 100), wherein the controller is configured to:
Determine whether a property of the cooler or the chamber satisfies a condition (conditions for second temperature raising process [0062]), and based on the determination that the property satisfies the condition;
Isolate the cooler from the chamber (by gate valve, [0035]; and
Control a pump to pump the chamber to a pressure value (roughing pump evacuates housing 38, [0069]; inherently pumps to some pressure value).
	Regarding claim 17, Oikawa teaches that the controller is further configured to control a reduction of temperature of the cooler (cool down process [0087]).
	Regarding claim 18, Oikawa teaches that the property includes a temperature of the cooler (detecting first temperature zone, [0062]).
	Regarding claim 19, Oikawa teaches that the one or more conditions comprise the determined temperature of the cooler being lower than a first temperature threshold (within first temperature zone, i.e. below threshold between first and second temperature zones).
	Regarding claim 20, Oikawa teaches that the controller is further configured to control the temperature of the cooler to increase at one or more rates by: 
Determining a value of the temperature of the cooler (determining if it is in first temperature zone, [0062]); and 
Setting a power of the cooler (i.e. turning it off to set the power to zero) based on the determined value.
Regarding claim 24, Oikawa teaches a gate valve ([0035]) disposed between the cooler and the chamber, wherein the gate valve is configured to isolate the cooler from the chamber.
Regarding claim 25, Oikawa teaches that the system is configured to decouple the cooler from the chamber (by the gate valve, [0035]).
Regarding claim 26, Oikawa teaches a system comprising:
A cooler (cryopump 10) coupled with a chamber (housing 38); and a controller (control unit 100), wherein the controller is configured to perform:
Determining whether a property of the cooler or the chamber satisfies a condition (conditions for second temperature raising process [0062]), and based on the determination that the property satisfies the condition;
Controlling the temperature of the cooler to vary (second temperature raising process) by setting a power of the cooler based on a predicted model of temperature variation (control heat source in cooler, [0054], based on time expected to be necessary to heat cryopanels, [0064]).
Regarding claim 30, Oikawa teaches that the controller is further configured to control a reduction of temperature of the cooler (cool down process [0087]).
	Regarding claim 31, Oikawa teaches that the property includes a temperature of the cooler (detecting first temperature zone, [0062]).
Regarding claim 32, Oikawa teaches that the one or more conditions comprise the determined temperature of the cooler being lower than a first temperature threshold (within first temperature zone, i.e. below threshold between first and second temperature zones).
Regarding claim 33, Oikawa teaches that the controller is further configured to perform controlling a pump to pump the chamber to a pressure value (roughing pump evacuates housing 38, [0069]; inherently pumps to some pressure value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of deRijke (US 5,513,499 A).
Regarding claim 21, Oikawa teaches all the limitations of claim 15 as described above.  Oikawa teaches that the one or more pumps comprise a roughing pump.
Oikawa does not teach that the one or more pumps comprise a roughing pump and a high vacuum pump.
DeRijke teaches a cryogenic pump having a high vacuum pump (turbopump 40) and a roughing pump (44) for regenerating the cryogenic pump (column 7 lines 9-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Oikawa to have the turbopump and roughing pump of deRijke for regenerating the cryopump of Oikawa, in order to perform the regeneration more quickly due to the use of the turbomolecular pump and reduce deterioration of the pump capability (column 7 lines 49-58).
Regarding claim 22, deRijke teaches that the high vacuum pump includes a turbomolecular pump.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Frosien (US 20160240345 A1).
Regarding claim 23, Oikawa teaches all the limitations of claim 1 as described above.  Oikawa does not teach that the chamber is coupled with an electron beam inspection tool.
	Frosien teaches a cryopump (1200, [0045]) for a chamber (sample chamber 1110) coupled with an electron beam inspection tool ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cryopump of Oikawa in an electron beam system such as that taught by Frosien, as this is a known application for cryopump vacuum systems such as that taught by Oikawa and the systems could be combined by one of ordinary skill in the art to provide a vacuum for electron beam inspection with no unexpected result.


Allowable Subject Matter
Claims 27-29 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a cooler coupled with a chamber and a controller that determines whether a property of the cooler or the chamber satisfies a condition and based on the determination, controls the temperature of the cooler to vary by setting a power of the cooler based on a predicted model of temperature variation, wherein the predicted model of temperature variation is based on a volume of the chamber, a pumping speed of a pump, a volume of the cooler, an operating temperature of the cooler or a cooling capacitor of the cooler, or a gas draws out gas molecules form the chamber via the cooler, or operating the chamber to hold a wafer before an electron beam inspection operation occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881